             Case 1:19-cr-00561-LAP Document 282 Filed 05/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------x
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :
-against-                                                 :
                                                          : Case No. 19 CR 561 (LAP)
STEVEN DONZIGER,                                          :          11 CV 691 (LAK)
                                                          :
Defendant.                                                :
                                                          :
                                                          :
----------------------------------------------------------x

 DECLARATION OF REED BRODSKY IN SUPPORT OF NON-PARTIES GIBSON,
  DUNN & CRUTCHER LLP AND CERTAIN PARTNERS’ MOTION TO QUASH
SUBPOENAS SERVED UNDER FEDERAL RULE OF CRIMINAL PROCEDURE 17(C)

        I, Reed Brodsky, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746,

that the following is true and correct:

        1.       I am a member of the bar of this Court and a partner at the law firm of Gibson,

 Dunn & Crutcher LLP (“Gibson Dunn”), counsel to Gibson Dunn, Randy M. Mastro, Andrea E.

 Neuman, William E. Thomson, and Anne M. Champion in the above-captioned action.

        2.       Attached hereto as Exhibit A is a true and correct copy of the subpoena served on

 Gibson Dunn on April 29, 2021.

        3.       Attached hereto as Exhibit B is a true and correct copy of the subpoena served on

 Randy M. Mastro on April 29, 2021.

        4.       Attached hereto as Exhibit C is a true and correct copy of the subpoena served on

 Andrea E. Neuman on April 29, 2021.

        5.       Attached hereto as Exhibit D is a true and correct copy of the subpoena served on

 William E. Thomson on April 29, 2021.




                                                   1
           Case 1:19-cr-00561-LAP Document 282 Filed 05/04/21 Page 2 of 2




      6.       Attached hereto as Exhibit E is a true and correct copy of the subpoena served on

Anne M. Champion on April 29, 2021.

      7.       On May 2, 2021, I conferred with counsel for Defendant Steven Donziger via

telephone and explained why the subpoenas served on Gibson Dunn, Anne M. Champion , Randy

M. Mastro, Andrea E. Neuman, and William E. Thomson were improper under Federal Rule of

Criminal Procedure 17(c). However, in the interests of reaching an accommodation, I offered to

provide: (a) communications between Gibson Dunn and Rita Glavin, Brian P. Maloney, Sareen

K. Armani relating to this case from April 15, 2019 to the present, and (b) a log of meetings

between Anne M. Champion, Randy M. Mastro, Andrea E. Neuman, and/or William E. Thomson,

and Rita Glavin, Brian P. Maloney, and/or Sareen K. Armani from April 15, 2019 to the present,

so long as they withdrew their remaining requests which were the most broad, speculative, and in

large part subject to privileges. In an email received later that day, Donziger’s counsel declined

our offer.

      8.       Gibson Dunn is a law firm with over 1,400 attorneys and approximately 1,000 staff

members across 20 offices worldwide.



      I declare under penalty of perjury that the foregoing is true and correct.



Dated: May 3, 2021
       New York, New York

                                                         ____________________________
                                                         Reed Brodsky




                                                2
